The opinion of the court was filed
Pee Cueiam.
In addition to the specific snm agreed to he paid at the expiration of five years from the date of the obligation, there was the additional agreement to pay the interest thereon semi-annually on the first days of July and January in each year. It is true the mortgage does stipulate under what facts a scire facias may issue thereon to collect the principal or interest, yet it does not make such proceeding the only remedy. Although the principal be not now dne and payable, yet an action lies for the interest which is due: Greenleaf v. Kellogg, 2 Mass. 568; Cooley v. Rose, 3 Id. 221; 2 Parsons on Contract 635. When suit is brought for all that is dne, it is not arbitrarily splitting up the claim, and the holder is entitled to recover his judgment.
Judgment affirmed.